Examiner’s Reasons for Allowance

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment, Argument

Applicant’s amendment received 21 December 2021 involving replacement drawing sheets, specification, and claim is acknowledged. The amendment overcomes the refusal under 35 U.S.C. 112(a) and (b) for indefiniteness, and the objection to the claim. The applicant’s argument regarding the prior art refusals under 35 U.S.C. 102 have been considered, and found persuasive. The numerous differences illustrated by the applicant, when considered as a whole, result in a design which is patentably distinct from the prior art references. The refusals under 35 U.S.C. 102(a)(1) over the Xtrfy M4 RGB Gaming Mouse and the Xtrfy Project 4 Gaming Mouse have been withdrawn.

Conclusion

The application is found in condition for allowance.

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922